NUMBER 13-16-00178-CV

                                 COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG
____________________________________________________________

HOWARD GRANT,                                                                            Appellant,

                                                   v.

ARIANN M. GRANT,                                    Appellee.
____________________________________________________________

             On appeal from the 387th District Court
                  of Fort Bend County, Texas.
____________________________________________________________

                             MEMORANDUM OPINION
               Before Justices Benavides, Perkes, and Longoria
                      Memorandum Opinion Per Curiam

        Appellant, Howard Grant, attempted to perfect an appeal from an order entered on

January 6, 2016, denying a bill of review in cause no. 15-DCV-226932.1 Upon review of



       1 This case is before the Court on transfer from the First Court of Appeals in Houston pursuant to

a docket equalization order issued by the Supreme Court of Texas. See TEX. GOV'T CODE ANN. § 73.001
(West, Westlaw through 2015 R.S.).
the documents before the Court, it appeared that there was no final, appealable order or

judgment. On April 6, 2016, the Clerk of this Court notified appellant of this defect so

that steps could be taken to correct the defect, if it could be done. See TEX. R. APP. P.

37.1, 42.3. Appellant was advised that, if the defect was not corrected within ten days

from the date of receipt of the notice, the appeal would be dismissed for want of

jurisdiction. Appellant failed to respond to the Court’s notice.

       The Fort Bend County District Clerk’s Office has informed this Court that there is

no signed order denying a bill of review. In terms of appellate jurisdiction, appellate

courts only have jurisdiction to review final judgments and certain interlocutory orders

identified by statute. Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). A

bill of review which sets aside a prior judgment but does not dispose of all the issues of

the case on the merits is interlocutory in nature and is not an appealable final judgment.

Jordan v. Jordan, 907 S.W.2d 471, 472 (Tex. 1995) (citing Warren v. Walter, 414 S.W.2d
423 (Tex. 1967)).

       Appellant has not demonstrated that a written order has been signed. The Court,

having considered the documents on file and appellant's failure to correct the defect in

this matter, is of the opinion that the appeal should be dismissed for want of jurisdiction.

Accordingly, the appeal is DISMISSED FOR WANT OF JURISDICTION. See TEX. R.

APP. P. 42.3(a), (c).

                                                 PER CURIAM

Delivered and filed the
12th day of May, 2016.



                                             2